Citation Nr: 1547908	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a neurological disability of the left arm. 

3.  Entitlement to service connection for a right wrist disability. 

4.  Entitlement to service connection for a lumbar spine disability. 

5. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1980; from August 1984 to September 1993; and from September 2004 to September 2005. 

This matter comes to the Board of Veterans'Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2013, the Board remanded the case to the RO for further development.

The decision below addresses the right hip claim.  The claims remaining on appeal are addressed in the remand section.


FINDING OF FACT

The Veteran has not had a right hip disability during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in April 2006 satisfied the duty to notify provisions regarding the service connection claim decided here.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's post-service VA treatment records have also been obtained.  Additionally, his available service treatment records (STRs) and personnel records have been obtained.  Pursuant to the Board's February 2013 remand, the RO obtained additional STRs that had not previously been of record.  In view of these efforts and this information, the Board finds that it is reasonably certain that any additional STRs do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  In a March 2013 letter, the RO informed the Veteran of the status of the STR request.

The Veteran was provided a VA medical examination for his claimed right hip disability in April 2013, pursuant to the Board's February 2013 remand.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and the examination report contains reasoned explanations.  The deficiencies of the report detailed in the remand section apply only to the remanded claims and not to the right hip claim.  Thus, VA's duty to assist has been met.


II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Additionally, service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015)

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation availability includes medically unexplained chronic multisymptom illnesses, such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See 38 C.F.R. § 3.317(a)(2)(i).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Evidence

Service treatment records show complaints and treatment for various musculo-skeletal injuries or complaints.  However, the service treatment records give no indication of any problems referable to a right hip condition, except that during an August 2005 post-deployment examination the Veteran reported having had right hip pain. 

A VA physician note dated in October 2005 indicates that the Veteran was being seen as a new patient.  At that time the Veteran reported a number of musculoskeletal complaints including complaints of right hip pain for six to eight weeks, which started as stiffness and presently was with intermittent pain.  He denied having any trauma or fall and stated that pain started in July while he was still in Kuwait.  On examination of the right hip, the Veteran complained of pain with external rotation.  The assessment was "right hip pain, will get x-ray of hip, ?trochanteric bursitis."  A subsequent October 2005 VA x-ray report of the right hip contains an impression of "no evidence of acute fracture, dislocation, or significant osseous degenerative changes is indicated in the right hip."  The report concluded with a primary diagnostic code of normal.

The report of an April 2013 VA examination shows that the Veteran denied having right hip pain, and he reported no right hip pathology or diagnosis.  The report noted that the Veteran had a normal range of motion of the hips without limitation.


IV. Analysis

The evidence does not show a diagnosis of any right hip disability during the appeal period.  In this regard, the evidence does not show the existence of a current right hip disability.  In the absence of proof of such disability, there can be no valid claim for service connection for the claimed disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225. 
   
Although the Veteran is competent to attest as to symptoms he has observed, he is not competent to diagnose a right hip disability that is based on medical findings including diagnostic testing.  Further, a symptom of pain alone, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As there is no current disability established by the evidence for a right hip disability, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or the nexus requirement.  Shedden, 381 F.3d at 1167.

The Veteran has provided a history of right hip pain beginning in 2005 during active duty service, but later in an April 2013 VA examination he denied any current right hip pain. 

The Board finds that the Veteran's right hip disability claim does not meet the criteria for an undiagnosed illness.  The evidence relating to the claimed disability must incorporate objective indications of a chronic disability including both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Here, there are no such objective evidence or non-medical indicators present. 

The favorable evidence asserting that the Veteran has right hip pain includes essentially his claim and his history as related for VA compensation purposes, and treatment records in 2005 during the pendency of the claim.  Additionally, at the most recent VA examination in April 2013, the Veteran denied having right hip pain, and he reported no right hip pathology or diagnosis.  The report noted that the Veteran had a normal range of motion of the hips without limitation.

The record contains no objective medical evidence of the signs and symptoms of an undiagnosed illness manifested by right hip pain.  Additionally, the record contains no non-medical indicators that are capable of independent verification, such as lay statements from witnesses of the Veteran's hip pain.  Without evidence of this sort and given the Veteran's current lack of complaints of hip pain during the most recent VA examination, the Board finds that the Veteran's claim does not meet the criteria for service connection of an undiagnosed illness. 

In the absence of competent evidence of a current disability manifested by right hip pain or objective medical evidence and non-medical indicators of the Veteran's right hip pain, the preponderance of the evidence is against the claim of service connection for a right hip disability; there is no doubt to be resolved; and service connection is not warranted for a right hip disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a right hip disability is denied.


REMAND

Remand Background

In February 2013, the Board remanded the case to the RO for further development including examination of the Veteran with respect to the claimed disabilities on appeal.  Thereafter, VA afforded the Veteran a VA examination in April 2013.

During the April 2013 VA examination, the examiner noted his review of the claims file and that he examined the Veteran.  On that basis the examiner opined that the claimed conditions were less likely than not incurred in or caused by claimed in-service injury or illness.  As rationale, the examiner stated in part, that he found no STRs of treatment for the back, feet, or wrist complaints.  The examiner also stated that current findings yielded no pathology present on examination or radiographs for the right wrist, thereby concluding there was no right wrist disorder present.

However, as discussed below, review of STRs dated during the three periods of active service did show in-service complaints and treatment referable to the right wrist, back, and feet, as well as to the claimed neurological disability of the left arm; and there is clinical evidence dated during the pendency of the claims indicating a potential right wrist disability, as well as present neurological pathology of the left arm, and disorders of the back, and feet.   

In-service Complaints and Treatment

Regarding a neurological disability of the left arm, the Veteran was seen in June 1980 for complaints assessed as possible neck strain, albeit at that time involved complaints on the right side.  During the Veteran's period of active service from August 1984 to September 1993, he was seen in November 1987 with complaints of neck pain, which was assessed as muscle spasm.  The Veteran was seen in January 1993 for complaints of neck pain for four days, which was assessed as muscle spasm, neck. 

Regarding the right wrist, the Veteran was seen in early October 1978 in treatment of a diagnosed fracture of the fifth metacarpal distal third, minimal displacement, resulting from an injury to the right hand during boxing.  This was treated with a short arm cast.  He was seen three more times in October, and once in November and once in December of 1978 in continued treatment of that right hand boxing injury.  In December 1978, the Veteran had complaints of mild pain and some radial rotation.  The impression was "healed boxer's fracture with mild rotation."

Regarding the lumbar spine, the Veteran was seen in April 1977 for complaints of low back pain for the past six to eight weeks, which after evaluation was assessed as lumbar strain.  He was seen again in mid-April 1977 for recurrent sharp lower back pain, which was assessed as possible muscle strain.  When seen in early May 1977, the Veteran's complaint of back pain for twelve weeks was diagnosed as low back muscle strain, and as chronic low back pain.  When seen in June 1977 the Veteran reported chronic low back pain daily, and that when he sleeps his left leg feels numb.  The assessment was chronic low back pain.  A July 1977 consultation report contains an assessment of chronic low back pain secondary to muscle strain; no evidence at this time for bone or joint pathology.  

When seen in October 1977 the examiner noted objective findings of low back pain on bending over and with other motions, and possibly some muscle spasm apparent.  The assessment was "apparent chronic low back pain with possible nerve involvements."  Another treatment record at that time shows that when performing straight leg raise test, the Veteran had decreased sensation in the left leg.  That report contains an impression of chronic left lumbosacral strain.  After evaluation, a consultation report at that time concluded with a diagnosis of left lumbosacral strain, rule out sciatic nerve involvement.  Subsequent service treatment records in November and December 1977 show further complaints for low back symptomatology.

Regarding the feet, the report of a December 1975 examination (service) just prior to service shows a finding of pes planus, indicating pes planus preexisting service.  In January 1977 the Veteran was seen for complaints of pain at the ball of his feet.  At that time the provider noted mild pes planus and "anterior metatarsalgia centering at second MP plantar." The assessment was metatarsalgia.  The Veteran was seen twice over several days in early February 1978 for complaints of pain bilaterally in the toes, bottoms of the feet, which was assessed as first degree cold injury.

The Veteran was seen in April 1989 for complaints of symptoms from an injury to the first digit on the right foot a month before.  He reported persistent pain related to exercise or weight bearing.  A July 1989 radiologic consultation report shows findings of no osteophytes or narrowing, and joint space (IP) looked within normal limits.  The examiner opined that the results could represent very early radiographic changes of a rheumatoid variant arthritis such as psoriatic or Reiter's.  In May 1990, the Veteran was seen for complaints for the past year of pain of the right foot first metatarsal phalange.  A physical therapy consultation report at that time shows that this was assessed as sesamoiditis of the right first metatarsal phalange.  When seen in June 1990, he continued to have symptoms of tenderness over the plantar surface of the first metatarsal phalange.

At the time of a July 1993 release from active service examination, the Veteran reported that he had questions about his health regarding an ankle, and lower back.  He reported that he had fractured his right hand 5th metacarpal while boxing in approximately 1979; and had "back pain-1984."  On examination, the report contains notation of pes planus mild.  Service treatment records during the period of service from September 2004 to September 2005 show that during an August 2005 post deployment examination, the Veteran reported a history of low back pain, foot pain, and right wrist pain.

Current Complaints, Treatment and Diagnoses

VA medical records dated during the pendency of the claims on appeal contain diagnoses or indications of present disabilities referable to the claimed neurological disability of the left arm, and disabilities of the right wrist, lumbar spine, and feet.

Regarding the claimed neurological disability of the left arm, an October 2006 report of a VA nerve study addressing left upper extremity symptoms contains an impression of a mildly abnormal study, specifically "mild chronic findings consistent with reinnervation are noted in left C6/7 innervated muscles."  A December 2008 VA neurology report contains an impression of mild left cervical radiculopathy (sensory only).  

Regarding the claimed right wrist disability, the report of an October 2005 x-ray report of the right wrist includes findings of "probable old healed fracture at the neck of the fifth metacarpal bone." 

Regarding the claimed lumbar spine disability, the report of the April 2013 VA examination shows that the examiner diagnosed lumbar spondylosis without myelopathy; and noted that imaging studies of the thoracolumbar spine documented arthritis.

Regarding the claimed bilateral foot disability, a VA treatment record in November 2005 contains an assessment of "history of limitus with sesamoiditis."  A December 2008 VA neurology report includes an impression of "unclear etiology for the bilateral foot paresthesia."  During an April 2013 VA examination, the examiner diagnosed pes planus; and noted findings of reported tingling, decreased sensation of the plantar foot bilaterally.  The latter two referenced records may apply to the claimed lumbar spine disability.

April 2013 VA examination

It appears that the examiner who conducted the April 2013 VA examination did not have access to the STRs of at least the Veteran's first period of active service.  The record reflects that the envelope containing those STRs dated between July 1967 and September 1980 were received at the Appeals Management Center (AMC), in Washington, DC, in March 2013, after the February 2013 Board remand was issued, and before the April 2013 VA examination that was conducted at the VA Medical Center (VAMC) in Loma Linda, California.  Review of the April 2013 VA examination report indicates their absence in the examiner's consideration of the Veteran's claims remanded here.

As this evidence is material to the Veteran's remanded claims and was likely not considered by the examiner, the findings from the April 2013 VA examination are not adequate as they are based on an accurate history; and an examination is necessary to comply with the February 2013 remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  

As discussed above, this inadequacy of the April 2013 VA examination does not apply to the right hip service connection claim.  Since there is no evidence showing a current right hip disability during the appeal period, an opinion as to the etiology based on consideration of past history is not necessary to adjudicate that claim and the April 2013 VA examination findings from physical examination are adequate as to that claim.

In light of the remand, any updated treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding relevant VA or private treatment records, and ensure that all existing VA treatment records are contained in the claims file.

2.  Afford the Veteran VA orthopedic or neurological examinations as indicated, by an appropriate medical physician specialist to determine the nature and etiology of any diagnosed disabilities present and identified as a: (1) neurological disability of the left arm; (2) right wrist disability; (3) lumbar spine disability (thoracolumbar or lumbosacral spine); or (4) left or right foot disability.  

The entire claims file, to include any electronic files, must be provided to the examiner, and the examiner must review this remand and all pertinent records associated with the claims file.  Any and all studies, tests, or evaluations deemed necessary by the examiner should be performed.  

Note there are three periods of active service: from July 1976 to September 1980; August 1984 to September 1993; and September 2004 to September 2005; each with corresponding sets of service treatment records on file, which must all be reviewed.  

For any left arm neurological disability, or disability of the right wrist, lumbar spine, or left or right foot, which has been diagnosed at any point during the pendency of the claims appealed (even if currently resolved), the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability:

(i) had its onset during, or is otherwise related to, the Veteran's active military service, comprised of three periods, from July 1976 to September 1980, from August 1984 to September 1993, and from September 2004 to September 2005; or,

(ii) was caused or aggravated by a service-connected disability, or any disability the examiner determines to be connected to service; or, 

(iii) in the case of arthritis, became manifest to a degree of 10 percent or more within one year of separation from a period of at least 90 days of active continuous service; or,
  
(iv) For pes planus, which was noted as preexisting the Veteran's first period of service, (i) is it at least as likely as not the disability increased in severity during any of the three periods of service?  If so, is it undebatable that any increase in severity was due to the natural progress of the disease?

In answering these questions, the examiner must address the Veteran's statements and history regarding the claimed conditions.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided. 

4.  Finally, readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


